DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habe (US 3,132,638) (Previously cited).

    PNG
    media_image1.png
    315
    312
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    330
    media_image2.png
    Greyscale

Regarding claim 1, Habe teaches a covering member (heat shield 15) adapted to be connected to a mini-oven (oven 11) (See fig.2), the mini- oven comprising a cooking cavity (cavity; see the annotation of fig.1) accessible from the outside of the mini-oven through an opening (space 37), a door (door 13) configured to close the opening and to be moveable between a first position, in which the cooking cavity (cavity) is accessible from the outside of the oven through the opening (space 37), and a second position, in which the door (door 13) closes the cooking cavity (cavity) and restricts access to the cooking cavity from the outside of the oven through the opening (space 37) [Examiner’s note: Since the invention is the covering member, and the mini-oven is merely an external structure that associates with the covering member. Therefore structure of the mini-oven will not be considered patentable since the mini-oven is not a part of the invention. See figures of Habe, the door of oven 11 and heat shield 15 is moveable between two positions, which are close and open position. The cooking cavity is accessible from space 37 in a first position, and the door restrict access to the cooking cavity form the outside of the oven through the space 37 in second position.], the covering member (heat shield 15) comprising one or more connectors (screws 21, hook 18, and other related structure as shown in the figures above) constructed and arranged to connect the covering member (heat shield 15) to one or more complementary connectors of the mini-oven (oven 11) (the screw 21 and hook 18 are configured to connect the heat shield 15 to oven 11),

    PNG
    media_image3.png
    403
    409
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    441
    446
    media_image4.png
    Greyscale

the covering member (heat shield 15) configured as a planar body (top panel 16) with a surface extending at least partially across the opening (space 37) of the cooking cavity (cavity) when the covering member (heat shield 15) is connected to the mini-oven (oven 11) and when the door (door 13) is in the second position (see figures, heat shield 15 comprising planar top panel 16 with a surface extending at least partially across the cooking cavity when door 13 is in second position), the planar body (top panel 16) extending in a plane extending across the cooking cavity (cavity) (See the annotated fig,2, at least partial of top panel 16 (the circled part) extending in a plane extending across the cavity),

    PNG
    media_image5.png
    324
    330
    media_image5.png
    Greyscale

the covering member (heat shield 15) sized and arranged to be able to be slidably connected to the mini-oven (oven 11) (See figs.3-4, the heat shield 15 is sized and arranged to able to be slidably connected to oven 11. Also see claim 9 of Habe “a spring element having one end thereof fixed to said heat shield and the other end thereof slidingly engaging the floor of the oven and yieldingly urging the heat shield outwardly against the door”), and to form at least a portion of the door when the covering member (heat shield 15) is connected to the mini-oven (oven 11) (see fig.2, the heat shield 15 is formed a portion of a door of oven 11 when the heat shield 15 is connected to the oven.).

Regarding claim 2, Habe teaches one or more connectors (screws 21, hook 18, and other related structure as shown in the figures above) are positioned for connecting the covering member (heat shield 15) to the mini-oven (oven 11) such that, during connection to the mini-oven (oven 11), the covering member (heat shield 15) extends across an upper region of the opening (See fig.4, heat shield 15 extends across an upper region of the opening of oven 11).

Regarding claim 3, Habe teaches one or more connectors (screws 21, hook 18, and other related structure as shown in the figures above) are positioned for connecting the covering member (heat shield 15) to an upper part of the mini-oven (oven 11) (See fig.4, a portion of heat shield 15 connects to the upper part of oven 11).

Regarding claim 4, Habe teaches at least one connector (screws 21, hook 18, and other related structure as shown in the figures above) comprises a part of the covering member (heat shield 15) arranged so as to cooperate with a part of the mini-oven (oven 11) having a complementary shape (the screw 21 is connects to a screw hole of oven 11, wherein the shape of screw is a complementary shape of a screw hole).

Regarding claim 5, Habe teaches at least one connector (screws 21, hook 18, and other related structure as shown in the figures above) comprises an edge (lip 30, 35, 36) of the covering member (heat shield 15) designed so as to cooperate with a throat, a slot or a groove of the mini-oven (oven 11) (lip 30 and 35 is designed to cooperate with trim strip of oven 11).

Regarding claim 8, Habe teaches said at least one portion of the covering member (heat shield 15) comprises a sheet of material (See fig.6, the heat shield comprises a sheet of material).

Regarding claim 9, Habe teaches the sheet of material is thin enough to be lodged between the door and the cooking cavity when the door is in the second position (see fig.3, lip 35 is thin enough to be lodged between door 13 and cooking cavity.)

Regarding claim 10, Habe teaches a handle allowing the covering member (heat shield 15) to be gripped and manipulated (See fig.6, any portion of heat shield 15 can be gripped is a handle, such as lip 36, or side panel 17).

Regarding claim 11, Habe teaches at least a portion of the handle (lip 36) is positioned such that, when the covering member (heat shield 15) is connected to the mini-oven (oven 11) and arranged between the cooking cavity and the door (see figs 3-4), when the door (door 13) is in the second position, at least a portion of the handle is outside of the mini- oven (oven 11) (See fig.2, a portion of the lip is outside of oven 11.)

Regarding claim 12, Habe teaches dimensions or form of the covering member (heat shield 15) are adjustable (See fig.6, heat shield 15 comprises spring 23, wherein the form of spring 23 is adjustable.)

Regarding claim 13, Habe teaches a mini-oven (oven 11) comprising a cooking cavity (cavity; see the annotation of fig.1) accessible from the outside of the mini- oven (oven 11) through an opening (opening 12), a door (door 13) constructed and arranged to be moved between a first position, in which it is possible to access the cooking cavity from the outside of the oven through the opening (See fig.4, the door can be opened), and a (cavity) from the outside of the oven through the opening (See fig.3, the door can be closed), and one or more connectors (screw 19 and screw hole for screw 21; see figs.) constructed and arranged to interact with the complementary connectors (screws 21, hook 18, and other related structure as shown in the figures above) of a covering member according to claim 1 (See the discussion on claim 1).

Regarding claim 14, Habe teaches at least one connector (screw 19) of the mini- oven (oven 11) is removable (see col.2, lines 46-48 “In order to mount the shield in the oven, one of the two screws 19, which support hinge bracket 20 on which the door 13 is hinged, is removed “.)

Regarding claim 15, Habe teaches an assembly forming a mini-oven (oven 11) comprising a mini-oven according to claim 13 (see the discussion of claim 13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 3,318,299) (Previously cited) in view of Antoine (US 5,928,540) (Previously cited).

    PNG
    media_image6.png
    306
    417
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    225
    227
    media_image7.png
    Greyscale

Regarding claim 1, Lewis teaches a covering member (panel 22, 26, 29) adapted to be connected to a mini-oven (oven 10), the mini-oven (oven 10) comprising a cooking cavity (cavity 15) accessible from the outside of the mini-oven through an opening (opening; see the annotation of fig.1), a door (door 16) configured to close the opening (opening) and to be moveable between a first position, in which the cooking cavity (cavity 15) is accessible from the outside of the oven through the opening (opening), and a second position, in which the door closes the cooking cavity and restricts access to the cooking cavity (cavity 15) from the outside of the oven through the opening (opening) [Examiner’s note: Since the invention is the covering member, and the mini-oven is merely an external structure that associates with the covering member. Therefore structure of the mini-oven will not be considered patentable since the mini-oven is not a part of the invention. See figures, the door 16 of oven is configured to move between two positions, which are close and open positions.], the covering member (panel 22, 26, 29) comprising one or more connectors (keyhole slots  24) constructed and arranged to connect the covering member (panel 22, 26, 29) to one or more complementary connectors (studs 23) of the mini-oven (oven 10), 
 the covering member (panel 22, 26, 29) configured as a planar body (See fig.1, panel 22 has a planar body) with a surface extending at least partially across the opening of the cooking cavity (cavity 15) when the covering member is connected to the mini-oven and when the door is in the second position (As shown in fig.1, the panel 22 has a surface extending at least partially across cavity 15 when door 16 is closed), the planar body extending in a plane extending across the cooking cavity (See the annotated fig,3, at least partial of panel 22 (the circled part) extending in a plane extending across opening of the cavity),
the covering member (panel 22, 26, 29) being sized and arranged to be able to be slidably connected to the mini-oven (oven 10) (See fig.1, panel 22 is sized and arranged to be able to be slidably connected to oven 10)
Lewis does not explicitly teach the covering member is arranged to form at least a portion of the door when the covering member is connected to the mini-oven, or 
the covering member being sized and arranged such that at least a portion of the covering member is placeable between the cooking cavity and the door when the door is in the second position, and the covering member also being sized and arranged so as to limit access to the cooking cavity through the opening when the covering member is connected to the mini-oven.
However, Antoine teaches a covering member (inner wall 5) being sized and arranged to form at least a portion of the door (door 1) when the covering member (inner wall 5) is connected to the mini-oven (See fig.1, inner wall is sized and arranged  to form a portion of the door 1.)

    PNG
    media_image8.png
    473
    392
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add to the oven of Lewis a covering member to form at least a portion of a door as taught by Antoine, in order to provide a conventional and easy-to-clean structure for an oven door, since Lewis discloses providing removable panels to increase to the level above the maximum cooking temperatures where degradation of the food soils on the panels (col.1, lines 50 of Lewis).
 
Regarding claim 3, Lewis teaches one or more connectors (keyhole slots 24) are positioned for connecting the covering member (panel 22) to an upper part of the mini-oven (oven 10) (see figs.1-3)

Regarding claim 4, Lewis teaches at least one connector (keyhole slots 24) comprises a part (keyhole slots 24) of the covering member (panel 22, 26, 29) arranged so as to cooperate with a part (studs 23) of the mini-oven (oven 10) having a complementary shape (See figs.1-3).

    PNG
    media_image9.png
    326
    221
    media_image9.png
    Greyscale

Regarding claim 6, Lewis teaches at least one connector (keyhole slots 24) comprises a keyhole-shaped opening (keyhole slots 24) arranged to receive a projection (studs 23) having a complementary shape extending from the mini-oven (oven 10) (See figs.1-3)

Regarding claim 7, the modification of Lewis and Antoine teaches a covering member with a keyhole-shaped opening attached to a door of an oven (See the rejection of claim 1). Therefore, the keyhole-shaped opening (keyhole slots 24 of Lewis) is positioned on the covering member (inner wall 5 of Antoine) so as to allow a part of the covering member (panel) to extend across the opening (opening of oven o10 of Lewis) when the covering member (inner wall 5 of Antoine) is connected to the mini-oven and the door is in the second position (In the modification of Lewis and Antoine, the inner wall is connected to oven when the door is closed.).

Regarding claim 8, Lewis teaches said at least one portion of the covering member (panel 22, 26, 29) comprises a sheet of material (See figs.1-3, at least one portion of panel is a sheet of material.)

Regarding claim 9, the modification of Lewis and Antoine teaches a covering member with a keyhole-shaped opening attached to a door of an oven (See the rejection of claim 1). Hence, the sheet of material is thin enough to be lodged between the door and the cooking cavity when the door is in the second position (inner wall 5 is thin enough to be lodged between the door and cavity when door is closed).

Regarding claim 10, the modification of Lewis and Antoine teaches a handle allowing the covering member to be gripped and manipulated. (See fig.6, any portion of inner wall 5 can be gripped is a handle, such as uprights 2).

Regarding claim 13, Lewis teaches a mini-oven (oven 10) comprising a cooking cavity (cavity 15) accessible from the outside of the mini-oven (oven 10) through an opening (opening), a door (door 16) constructed and arranged to be moved between a first position, in which it is possible to access the cooking cavity from the outside of the oven through the opening, and a second position, in which the door restricts access to the cooking cavity from the outside of the oven through the opening [See figures, the door 16 of oven is configured to move between two positions, which are close and open positions.], and one or more connectors (studs 23) constructed and arranged to interact with the complementary connectors (keyhole slots  24) of a covering member according to claim 1 (See the discussion on claim 1)..

Regarding claim 15, Lewis teaches an assembly forming a mini-oven (oven 10) comprising a mini-oven according to claim 13 (see the discussion of claim 13). 

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argues 

(ii) side panel 22 of reference Lewis is not configured as a planner body with surface extending at least partially across the opening of the cooking cavity.
In response to applicant’s argument, Examiner respectfully points out 
(i) reference Habe teaches the planar body (top panel 16) extending in a plane extending across the cooking cavity (cavity) (See the annotated fig,2, at least partial of top panel 16 (the circled part) extending in a plane extending across the cavity).

    PNG
    media_image5.png
    324
    330
    media_image5.png
    Greyscale

Reference Habe also teaches a second position, in which the door (door 13) closes the cooking cavity (cavity) and restricts access to the cooking cavity from the outside of the oven through the opening (space 37) [See figures of Habe, the door of oven 11 and heat shield 15 is moveable between two positions, which are close and open position. The cooking cavity is accessible from space 37 in a first position, and the door restrict access to the cooking cavity form the outside of the oven through the space 37 in second position.]
(panel 22, 26, 29) configured as a planar body (See fig.1, panel 22 has a planar body) with a surface extending at least partially across the opening of the cooking cavity (cavity 15) (See the annotated fig,3, at least partial of panel 22 (the circled part) extending in a plane extending across opening of the cavity).

    PNG
    media_image7.png
    225
    227
    media_image7.png
    Greyscale


Therefore, applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726